Name: Commission Regulation (EC) No 2256/1999 of 25 October 1999 amending Regulation (EC) No 1621/1999 laying down detailed rules for the application of Council Regulation (EC) No 2201/96 as regards aid for the cultivation of grapes to produce certain varieties of dried grapes
 Type: Regulation
 Subject Matter: cooperation policy;  economic policy;  plant product;  agricultural structures and production;  foodstuff;  agri-foodstuffs
 Date Published: nan

 Avis juridique important|31999R2256Commission Regulation (EC) No 2256/1999 of 25 October 1999 amending Regulation (EC) No 1621/1999 laying down detailed rules for the application of Council Regulation (EC) No 2201/96 as regards aid for the cultivation of grapes to produce certain varieties of dried grapes Official Journal L 275 , 26/10/1999 P. 0013 - 0013COMMISSION REGULATION (EC) No 2256/1999of 25 October 1999amending Regulation (EC) No 1621/1999 laying down detailed rules for the application of Council Regulation (EC) No 2201/96 as regards aid for the cultivation of grapes to produce certain varieties of dried grapesTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 2201/96 of 28 October 1996 on the common organisation of the markets in processed fruit and vegetable products(1), as amended by Regulation (EC) No 2199/97(2), and in particular Article 7(5) thereof,Whereas:(1) Article 13(2)(c) of Commission Regulation (EC) No 1621/1999 of 22 July 1999 laying down detailed rules for the application of Council Regulation (EC) No 2201/96 as regards aid for the cultivation of grapes to produce certain varieties of dried grapes(3) sets the time limit for the conclusion of contracts for the 1999/2000 marketing year at 15 October 1999. That time limit has now proved too short, in particular in certain regions of the Community where there are no producer organisations. Under the circumstances, the time limit in question must be put back to 1 November 1999;(2) the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Products Processed from Fruit and Vegetables,HAS ADOPTED THIS REGULATION:Article 1Article 13(2)(c) of Regulation (EC) No 1621/1999 is hereby replaced by the following: "(c) contracts as provided for in Article 5 shall be signed by producers or producer organisations, including those referred to in (a) above, and processors who have lodged applications for entry in the database; contracts for the 1999/2000 and 2000/01 marketing years shall be concluded by 1 November 1999 and 1 September 2000 respectively."Article 2This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 25 October 1999.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 297, 21.11.1996, p. 29.(2) OJ L 303, 6.11.1997, p. 1.(3) OJ L 192, 24.7.1999, p. 21.